PER CURIAM:
Petitioners challenge an Interstate Commerce Commission (I.C.C.) decision to abandon the practice of allowing railroads to acquire motor carriers only to aid its rail operations in special circumstances, Acquisition of Motor Carriers by Railroads, I.C.C. No. 438 (July 20, 1984).
*811Petitioners have not shown that the regulation immediately affects their day-to-day affairs. The petition is dismissed because the challenge is not ripe for judicial review. See Toilet Goods Assn. v. Gardner, 387 U.S. 158, 164-66, 87 S.Ct. 1520, 1524-25, 18 L.Ed.2d 697 (1967).
Judicial review will be available to challenge an order of the I.C.C. that applies I.C.C. Rule No. 438 to a specific factual situation. See id.
DISMISSED.